DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 150-152 and 155-183 are pending.
Claims 150-152 and 155-183 are allowed.
The claim set received 12 April 2022 does not comprise an amendment relative to the most recent previous claim set received 27 October 2021.
Priority
Claims 150-152 and 155-183 are given the benefit of the claim for priority to Provisional Application No. 62/411,929, filed 27 October 2016.
Terminal Disclaimer
The terminal disclaimer filed on 22 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Application No. 16/858,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 150, 157, and 180 on the ground of nonstatutory double patenting as being unpatentable over claims 36 and 45 of Application No. 16858018 in the Office action mailed 11 March 2022 is withdrawn in view of the terminal disclaimer received 22 April 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 150 recites two additional elements of 1) determining an amount of cell-free DNA from a pathogen in a first sample from a subject, and 2) determining from sequence reads of a second sample from a subject an amount of nucleic acid samples that are from a pathogen and have a size within a given range, wherein the two samples are different samples. The combination of the two additional elements are not routine and conventional and represent significantly more than the recited judicial exception of determining a level of cancer based on the first and second amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631